SUMMARY ORDER

Petitioner Pemba Sherpa, a native and citizen of Nepal, seeks review of the August 27, 2007 order of the BIA denying his motion to reconsider. In re Pemba Sherpa, No. A98 415 852 (B.I.A. Aug. 27, 2007). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review the BIA’s denial of a motion to reconsider for abuse of discretion. See Kaur v. BIA 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006) (per curiam).
We find that the BIA did not abuse its discretion in denying Sherpa’s motion to reconsider. The regulations provide that a motion to reconsider must specify errors of fact or law in the BIA’s decision and be supported with pertinent authority. See 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90 (2d Cir.2001). We have held that the BIA does not abuse its discretion by denying a motion to reconsider where the motion merely repeats arguments that the BIA has previously rejected. Jin Ming Liu, 439 F.3d at 111. Here, the BIA denied Sherpa’s motion because he argued that the BIA erred in adopting the IJ’s adverse credibility determination, rather than specifying an error of fact or law in the BIA’s prior decision. Accordingly, the BIA’s denial of such motion was not an abuse of discretion. See 8 C.F.R. § 1003.2(b)(1); Jin Ming Liu, 439 F.3d at 111.
For the foregoing reasons, the petition for review is DENIED.